United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS        September 9, 2003

                         FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                   Clerk


                             No. 03-30313
                           Summary Calendar


JOHN POULLARD,

                            Plaintiff-Counter Defendant-Appellant,

versus

JOSEPH M. TURNER, Captain; ET AL.,

                            Defendants,

JOSEPH M. TURNER, Captain; LONNIE EDMONDS, Lieutenant;
MICHAEL LEVATINO, Lieutenant; DON THAMES; Sergeant,

                            Defendants-Counter Claimants-Appellees.

                      --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                      USDC No. 94-CV-777-D
                      --------------------

Before JOLLY, WIENER and DENNIS, Circuit Judges.

PER CURIAM:*

     John Poullard, Louisiana prisoner # 98999, appeals the

denial of his FED. R. CIV. P. 59(e) motion.      The appellees have

moved for FED. R. CIV. P. 38 sanctions for a frivolous appeal.

     Poullard argues that the district court lacked jurisdiction

to enforce the settlement agreement reached between the parties,

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-30313
                                 -2-

because it had already entered judgment dismissing the case

with prejudice.   We reject this argument because Poullard did not

move the district court to enforce the settlement agreement, his

postjudgment motion moved to reopen the litigation to litigate

the punitive damages issue he contended was not encompassed by

the terms of the settlement.   Cf. Kokkonen v. Guardian Life

Ins. Co of America, 511 U.S. 375, 378 (1994) (“enforcement of a

settlement agreement, . . . is more than just a continuation of

the renewal of the dismissed suit, and hence requires its own

basis for jurisdiction”).   We further hold that the district

court did not abuse its discretion in refusing to reopen the case

to litigate the punitive damages issue; the settlement agreement

is not ambiguous insofar as it purports to settle “any and all

claims.”   See Mid-Continent Cas. Co. v. Chevron Pipe Line Co.,

204 F.3d 222, 230 (5th Cir. 2000) (unambiguous settlement

agreement reviewed de novo).   Furthermore, the district court

found that Poullard was informed by the court during the

settlement conference that he was releasing both compensatory

and punitive damages claims.

     The appellees motion for Rule 38 sanctions is denied.

     AFFIRMED; SANCTIONS MOTION DENIED.